The defendants had authority to use noiseless steam motors. They were not in fact noiseless in their operation, and it is probably impossible to make one that would be. If the term *Page 570 
"noiseless steam motor" had a technical or local meaning, parol evidence of that fact was competent. It does not appear that such evidence was objected to.
The evidence that petitions were presented to the mayor and aldermen asking that the use of such motors be discontinued, and that the petitioners had leave to withdraw, was competent, because it may have had some tendency to show implied authority from the board to use such motive power. But if the evidence had no such tendency, it was merely immaterial, and we cannot see that it was prejudicial.
If the motors used by the defendants, although not in fact noiseless in their operation, were known as "noiseless steam motors" and were so called, and that fact was known to the mayor and aldermen when their use was authorized, it follows that the instructions requested were not correct. It does not appear that the instructions given were incorrect.
Exceptions overruled.
BLODGETT, J., did not sit: the others concurred.